    Case 3:20-cv-00533-DJN Document 1 Filed 07/13/20 Page 1 of 4 PageID# 8



                    IN THE UNITED STATES DISTRICT COURT FOR
                        THE EASTERN DISTRICT OF VIRGINIA
                                (Richmond Division)

SHARON EDWARDS                                        )
                                                      )
                              Plaintiff,              )
                                                      )
       vs.                                            )       Civil No. 3:20-cv-00533-DJN
                                                      )
SUNTRUST BANKS, INC.                                  )
EMPLOYEE BENEFIT PLAN                                 )
                                                      )
                              Defendant.              )

                              COMPLAINT FOR
                      DISABILITY BENEFITS UNDER ERISA
                                JURISDICTION AND VENUE

       1.      Plaintiff’s claims against Defendant are filed pursuant to the provisions of the

Employee Retirement Income Security Act of 1974, 29 U.S.C. §§ 1001 et. seq. (herein

“ERISA”).

       2.      Plaintiff seeks an Order that clarifies a plan beneficiary’s rights to past and future

benefits under the terms of an employee welfare plan. Specifically, the Plaintiff seeks: a) a

declaration and enforcement of rights under the short-term and long-term disability insurance

policies at issue and/or the employee benefit plan (which is an “employee welfare benefit plan”

as defined by ERISA), b) an instatement of benefits, c) the payment of all back benefits due with

pre-judgment and post-judgment interest, d) the enforcement of rights under the short-term and

long-term disability insurance policies and/or the employee benefits plan, e) the clarification of

rights to future benefits under the long-term disability insurance policy and/or the employee

benefits plan pursuant to 29 U.S.C. § 1132(a)(1)(B) and (a)(3), and f) an award of attorney's fees

and costs.
    Case 3:20-cv-00533-DJN Document 1 Filed 07/13/20 Page 2 of 4 PageID# 9



        3.      Venue and jurisdiction are proper pursuant to 29 U.S.C. § 1132(f).

                                                  PARTIES

        4.      Plaintiff is a former employee of SunTrust Banks, Incorporated (“The

Employer”). While employed there, and while covered by the Employee Benefit Plan for

employees of The Employer, Plaintiff became disabled as that term is defined by The Plan.

        5.      SunTrust Banks, Inc. Employee Benefit Plan (“The Plan”) is an employee welfare

benefit plan established under ERISA. The Plan is a fully insured short-term and long-term

disability policy issued by the Defendant and the Defendant is fully responsible for any and all

sums due under the policy.

                            THE EMPLOYEE WELFARE BENEFIT PLAN

        6.          At all times relevant Plaintiff was employed by The Employer, in Virginia and

was a plan participant in the Plan established by The Employer.

        7.          The Defendant is responsible for conducting any ERISA mandated claim

evaluation and final review rests with The Defendant and with no other entity.

        8.          The Defendant, upon information and belief, has made all of the decisions

regarding Plaintiff’s claim for disability benefits in this case.

                                       HISTORY OF THE CLAIM

        12.         Plaintiff worked for The Employer until she became disabled.

        13.         At all times relevant the Plaintiff has met the Plan’s definition of disability

        14.         The Plan provides for lost income benefits.

        15.         Plaintiff timely gave notice of disability and applied for disability benefits

under the Plan.




                                                   2
   Case 3:20-cv-00533-DJN Document 1 Filed 07/13/20 Page 3 of 4 PageID# 10



        16.        On July 11, 2019, the Defendant issued an “Adverse Benefit Decision” on

Plaintiff’s claim for short-term disability benefits.

        17.        The Plaintiff has exhausted pre-litigation remedies for her short-term disability

claim and that process ended by way of a “Final Denial Letter” sent by the Defendant on July 26,

2019.

        18.        On December 19, 2019, the Defendant issued an “Adverse Benefit Decision”

on Plaintiff’s claim for long term disability benefits.

        19.        The Plaintiff has exhausted pre-litigation remedies for her long-term disability

claim by timely filing an administrative appeal with the Defendant but the Defendant did not

issue a timely “Final Decision,” thus Plaintiff’s claim for benefits is “deemed denied” under

ERISA.

        20.        The Defendant has violated the plain language of the Plan; 29 U.S.C. § 1133

(Claims procedure); and 29 U.S.C. § 1104 (fiduciary duties).

        21.        The Plaintiff is entitled to short-term and long-term disability benefits under

the Plan, including past due benefits; future benefits; pre-judgment interest; post-judgment

interest and attorney’s fees pursuant to ERISA.

        22.    The Plaintiff is entitled to these benefits because the benefits are permitted under

the policy issued by the Defendant; the Plaintiff has satisfied all conditions precedent to be

eligible to receive the benefits and Plaintiff has not waived or otherwise relinquished the

entitlement to the benefits.

                                            RELIEF SOUGHT

        The Plaintiff requests that this Court enter an Order declaring the following:

        1.         No deference be granted to the decision of the Defendant to deny benefits.




                                                   3
   Case 3:20-cv-00533-DJN Document 1 Filed 07/13/20 Page 4 of 4 PageID# 11



       2.           That the Plaintiff is entitled to short-term and long-term disability benefits

under the policy.

       3.           That the Plaintiff is entitled to payment of past due short-term and long-term

disability benefits and instatement of monthly benefits under The Plan.

       4.           That the Plaintiff is entitled to payment of pre- and post-judgment interest.

       5.           That the Plaintiff is entitled to payment of attorney’s fees and costs.

                                                        Respectfully submitted,

                                                        Sharon Edwards
                                                        By Counsel



                        /s/

Benjamin W. Glass, III
Benjamin W. Glass, III & Assoc., PC
3998 Fair Ridge Drive, #250
Fairfax, VA 22033
703-591-9829 phone
703-783-0686 fax
Ben@BenGlassLaw.com
Counsel for Plaintiff




                                                   4
